Name: Commission Regulation (EC) No 3237/94 of 21 December 1994 laying down detailed rules for the application of the arrangements for access to waters as defined in the Act of Accession of Norway, Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: fisheries;  European construction
 Date Published: nan

 Avis juridique important|31994R3237Commission Regulation (EC) No 3237/94 of 21 December 1994 laying down detailed rules for the application of the arrangements for access to waters as defined in the Act of Accession of Norway, Austria, Finland and Sweden Official Journal L 338 , 28/12/1994 P. 0020 - 0029 Finnish special edition: Chapter 4 Volume 6 P. 0185 Swedish special edition: Chapter 4 Volume 6 P. 0185 COMMISSION REGULATION (EC) No 3237/94 of 21 December 1994 laying down detailed rules for the application of the arrangements for access to waters as defined in the Act of Accession of Norway, Austria, Finland and SwedenTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Norway, Austria, Finland and Sweden, in particular Articles 92, 93, 95, 119, 120 and 123 thereof, Whereas detailed rules should be fixed for the application of the arrangements for access to waters falling under the sovereignty or within the jurisdiction of the present Member States and for waters falling under the sovereignty or within the jurisdiction of Finland and Sweden, as provided for by the Act of Accession; Whereas Articles 95 and 123 of the Act of Accession provide that vessels of the Community as at present constituted are to fish in the waters falling under the sovereignty or within the jurisdiction of Norway, Finland and Sweden under conditions identical to those applicable prior to the entry into force of the Act; Whereas Articles 91 and 118 of the Act of Accession provide that Finnish and Swedish fishing vessels are to fish in waters falling under the sovereignty or within the jurisdiction of the Member States of the Union as at present constituted under conditions identical to those applicable prior to the entry into force of the Act; Whereas Articles 93 and 120 of the Act of Accession provide that the conditions under which Finnish and Swedish fishing vessels shall carry out their fishing activities in the waters subject to the sovereignty or jurisdiction of Finland and Sweden are identical to those applicable immediately before the entry into force of this Act; Whereas the Act of Accession provides that the arrangements for access defined in this Regulation shall apply during a transitional period ending on the date of implementation of the Community fishing permit system, which will not in any event be later than the date of expiry of the period laid down in Article 14 (2) of Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1); Whereas, pursuant to Article 2 (3) of the Act of Accession, the institutions of the Union may, before accession, adopt in particular the measures referred to in the Act, to enter into force subject to and on the date of the entry into force of the accession; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Scope This Regulatin lays down detailed rules for the application of the arrangements for access as defined in the Act of Accession applicable to: - the waters falling under the sovereignty or within the jurisdiction of Finland, - the waters falling under the sovereignty or within the jurisdiction of Sweden, - the waters falling under the sovereignty or within the jurisdiction of the Member States of the Community as at present constituted. Article 2 Access by vessels of the Community to the waters referred to in Article 1 shall be authorized in accordance with the conditions laid down in this Regulation. TITLE I DETAILED RULES CONCERNING ACCESS TO WATERS FALLING UNDER THE SOVEREIGNTY OR WITHIN THE JURISDICTION OF SWEDEN AND FINLAND, NOT INCLUDING ICES DIVSION III A (SKAGERRAK/KATTEGAT) AND III B (OERESUND) CHAPTER 1 Fishing conditions for vessels of the Community as at present constituted and Finnish vessels in waters falling under the sovereignty or within the jurisdiction of Sweden Article 3 Fishing by vessels of the Community as at present constituted in the waters falling under the sovereignty or within the jurisdiction of Sweden within ICES division III d shall be subject to prior authorization issued by Sweden at the request of the Commission and to compliance with the conditions set out in such authorization and the provisions governing fishing activities in the said zone as referred to in Annex I (1). Article 4 Fishing by Finnish vessels in the waters falling under the sovereignty or within the jurisdiction of Sweden within ICES division III d shall be subject to compliance with the conditions referred to in Annex I (2). CHAPTER 2 Fishing conditions for Swedish vessels in waters falling under the sovereignty or within the jurisdiction of Finland Article 5 Fishing by Swedish vessels in the waters falling under the sovereignty or within the jurisdiction of Finland within ICES division III d shall be subject to compliance with the conditions referred to in Annex II. GENERAL PROVISIONS Article 6 1. In order to present applications for prior authorization to fish to the competent authorities referred, the Member States shall notify to the Commission the lists of all the Community vessels flying their flag which intend to engage in the fishing activities referred to in Article 3 together with the necessary information. 2. Following this notification, the Commission shall forward the said lists to the Norwegian or Swedish authorities referred to in paragraph 1 after verifying that the necessary information is present and that the applications comply with the conditions referred to in Annex I (1). 3. As soon as the Commission receives the list of authorized vessels transmitted by the abovementioned competent authorities, the Commission shall forward them to the Member State concerned. 4. Vessels authorized to fish on 31 December may continue their fishing activities as from the beginning of the following year, on the basis of this authorization, until the new lists of vessels for the year in question have been approved by Sweden and it has issued the prior authorization to fish. TITLE II DETAILED RULES CONCERNING ACCESS TO WATERS FALLING UNDER THE SOVEREIGNTY OR WITHIN THE JURISDICTION OF THE CURRENT MEMBER STATES, NOT INCLUDING ICES DIVISION III A AND ICES DIVISION III B (OERESUND) CHAPTER 1 Fishing conditions for Swedish vessels in the waters falling under the sovereignty or within the jurisdiction of the current Member States Article 7 Fishing by Swedish vessels in the waters falling under the sovereignty or within the jurisdiction of the current Member States within ICES divisions III c and d and IV shall be subject to compliance with Articles 8, 9 and 10. Article 8 1. Fishing in ICES sub-area IV and in ICES divisions III c and d shall be subject to prior authorization to fish issued by the Commission at the request of the Swedish authorities and subject to compliance with the conditions laid down in Annexes III and IV. Copies of the said Annexes shall be kept on board each vessel. 2. Sweden shall notify to the Commission when an application for a prior authorization to fish is requested the following information: (a) name of the vessel; (b) registration number; (c) external identification letters and numbers; (d) port of registration; (e) name and address of the owner or charterer; (f) gross tonnage and overall length; (g) engine power; (h) call sign and radio frequency; (i) intended method of fishing; (j) intended area of fishing; (k) species for which it is intended to fish; (l) period for which authorization is requested. 3. The Commission shall process expeditiously requests for adjustments to a list during its currency. 4. Prior authorizations to fish shall be issued for the purposes of paragraph 1 provided that the number of authorizations valid at any time does not exceed: - 95 for the fishing of cod, sprat and herring in the Baltic Sea, - 57 for the fishing of herring, sprat and mackerel in ICES divisions IV a and b, - 25 for fishing of cod, haddock, whiting and others in ICES sub-area IV. 5. Each prior authorization to fish shall be valid for one vessel only. Where two or more vessels are taking part in the same fishing operation, each vessel must be in possession of a prior authorization to fish. 6. Prior authorization to fish may be cancelled with a view to the issue of new authorizations. Such cancellations shall take effect on the day before the date of issue of the new prior authorizations to fish by the Commission. New prior authorizations to fish shall take effect from their date of issue. 7. Prior authorizations to fish shall be wholly or partially withdrawn by the Commission before the date of expiry if the quotas have been exhausted. 8. Prior authorizations to fish shall be withdrawn by the Commission in the event of any failure to meet the obligations laid down in this Regulation. 9. For a period not exceeding 12 months, no prior authorization shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been met. 10. Vessels authorized to fish on 31 December may continue their fishing activities as from the beginning of the following year until the new lists of vessels for the year in question have been approved by the Commission and it has issued the prior authorizations to fish. Article 9 Swedish vessels shall keep a log in which shall be entered the information referred to in Annex III hereto. They shall forward to the Commission the information referred to in Annex IV, in accordance with the rules laid down in that Annex. Article 10 Where an infringement is duly established, Member States shall without delay inform the Commission of the name of the vessel involved and of any action they have taken. The Commission shall submit to Sweden the name and the characteristics of the vessels which will not be authorized to fish in the fishing zone of the Community as at present constituted during the following month(s), as a consequence of the infringement of Community rules. TITLE III DETAILED RULES CONCERNING ACCESS TO THE WATERS IN ICES DIVISION III A (SKAGERRAK AND KATTEGAT) AND IN ICES DIVISION III B (OERESUND) Article 11 Fishing by Community vessels in ICES division II a (Skagerrak and Kattegat) shall be authorized subject to the quantitative catch restrictions fixed for that division. Article 12 Fishing by Community vessels within ICES division III b (OEresund) shall be subject to compliance with the conditions laid down in Annex V. TITLE IV FINAL PROVISION Article 13 This Regulation shall enter into force on the date of and subject to the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 389, 31. 12. 1992, p. 1. ANNEX I FISHING CONDITIONS FOR VESSELS OF THE COMMUNITY AS AT PRESENT CONSTITUTED AND FINNISH VESSELS IN WATERS FALLING UNDER THE SOVEREIGNTY OR WITHIN THE JURISDICTION OF SWEDEN I. Provisions governing fishing activities of vessels of the Community as at present constituted (a) Swedish provisions on the issue and administration of prior authorizations to fish for vessels of the Community as at present constituted: the Commission forwards to the Swedish authorities the lists of vessels for each type of fishing, indicating the names and characteristics of the vessels for which a prior authorization to fish is requested. Sweden must process any requests for adjustments to a list as quickly as possible. Where an infringement is duly established, Sweden shall inform the Commission thereof forthwith. Sweden shall submit to the Commission the names and characteristics of the vessels which will not be authorized to fish in the Swedish fishing area during the following month(s), as a consequence of an infringement of Community rules. (b) Number of prior authorizations granted to vessels of the Community as at present constituted to fish in Swedish waters within division III d Fishing for cod, herring and sprat: The total number of authorizations valid during any period shall be 104. Fishing for salmon: The total number of authorizations valid during any period shall be 55. (c) Fishing conditions of Community vessels 1. Vessels of the Community as at present constituted must transmit the following information to the radio station concerned as soon as they enter the Swedish fishing waters: (a) active report; (b) nationality of the vessel and call sign; (c) side number and name of vessel; (d) estimated date and time (GMT/UTC) for crossing the boundary line of the Swedish fishing area; (e) ICES subdivision in which fishing is expected to commence (state only one area); (f) estimated geographical position (latitude and longitude) for entering the Swedish fishing area; (g) catch on board of each species (kgs round weight) when entering the Swedish fishing area. After the submission of the report, the vessel has to be stand-by on the same radio channel until the Swedish competent authorities inform it that the report has been registered. 2. Vessels of the Community as at present constituted which stay within the Swedish fishing area for more than 14 days have to submit a two-week report at two-week intervals, commencing on the 14th day after the first entry into the zone. The following information is to be transmitted: (a) two-week report; (b) nationality of the vessel and call sign; (c) side number and name of vessel; (d) date and time (GMT/UTC) for the submission of the report; (e) ICES subdivision for expected fishing operations (state only one area); (f) present geographical position (latitude and longitude); (g) number of days during which active fishing operations have been carried out since the last active report. After the submission of the report, the vessel has to be stand-by on the same radio channel until the Swedish competent authorities inform that the report has been registered. 3. Vessels of the Community as at present constituted which intend to leave the Swedish fishing area must transmit a passive report at least one hour before crossing the boundary line of the Swedish fishing area. The following information to be transmitted: (a) passive report; (b) nationality of vessel and call sign; (c) side number and name of vessel; (d) estimated date and time (GMT/UTC) for crossing the boundary line of the Swedish fishing area; (e) ICES subdivision in which the catches were taken (state only one area); (f) estimated position for the exit from the Swedish fishing area (latitude and longitude); (g) number of days during which active fishing operations have been carried out since the last active report; (h) quantity (in kgs round weight) of each species caught in the Swedish fishing area; (i) quantity (in kgs round weight) on each species on board at the time of transmission. After that the passive report has been submitted the vessel has to be stand-by on the same radio channel until the Swedish competent authorities inform it that the report has been registered. After that the passive report has been submitted, fishing in the area is no longer permitted. II. Provisions governing fishing activities of vessels of Finland 1. Finnish vessels must transmit the following information to the radio station concerned as soon as they enter the Swedish fishing waters: (a) active report; (b) FIN and call sign; (c) side number and name of vessel; (d) estimated date and time (GMT/UTC) for crossing the boundary line of the Swedish fishing area; (e) ICES subdivision in which fishing is expected to commence (state only one area); (f) estimated geographical position (latitude and longitude) for entering the Swedish fishing area; (g) catch on board of each species (kgs round weight) when entering the Swedish fishing area. After the submission of the report, the vessel has to be stand-by on the same radio channel until the Swedish competent authorities inform it that the report has been registered. 2. Finnish vessels which stay within the Swedish fishing area for more than 14 days have to submit a two-week report at two-week intervals, commencing on the 14th day after the first entry into the zone. The following information is to be transmitted. (a) two-week report; (b) FIN and call sign; (c) side number and name of vessel; (d) date and time (GMT/UTC) for the submission of the report; (e) ICES subdivision for expected fishing operations (state only one area); (f) present geographical position (latitude and longitude); (g) Number of days during which active fishing operations have been carried out since the last active report. After the submission of the report, the vessel has to be stand-by on the same radio channel until the Swedish competent authorities inform it that the report has been registered. 2. Finish vessels which intend to leave the Swedish fishing area must transmit a passive report at least one hour before crossing the boundary line of the Sweedish fishing area. The following information is to be transmitted: (a) passive report; (b) FIN and call sign; (c) side number and name of vessel; (d) estimated date and time (GMT/UTC) for crossing the boundary line of the Swedish fishing area; (e) ICES subdivision in which the catches were taken (state only one area); (f) estimated position for the exit from the Swedish fishing area (latitude and longitude); (g) number of days during which active fishing operations have been carried out since the last active report; (h) quantity (in kgs round weight) of each species caught in the Swedish fishing area; (i) quantity (in kgs weight) or each species on board at the time of transmission. After the passive report has been submitted the vessel has to be stand-by on the same radio channel until the Swedish competent authorities inform it that the report has been registered. After the passive report has been submitted, fishing in the area is no longer permitted. ANNEX II Finnish provisions applicable to fishing carried out by Swedish vessels in waters falling under the sovereignty or within the jurisdiction of Finland Fishing conditions for Swedish vessels 1. Swedish vessels must transmit the following information to the radio station concerned as soon as they enter the Finnish fishing zone: - name and registration number of the vessel, - call sign, - geographical position, - time of arrival in the zone, - the catch held on board, - the ICES divisions indicating their position, - the ICES subdivision in which fishing is expected to commence (State only one area). 2. When leaving the Finnish fishing zone, vessels must transmit a passive report at least one hour before crossing the boundary line of the Finnish zone, adding their time of departure from the zone and the catch caught in the Finnish fishing zone. ANNEX III Fishing conditions for Swedish vessels in the waters falling under the sovereignty or within the jurisdiction of the current Member States (logbook) When fishing by Swedish vessels within the 200-nautical-mile zone off the coasts of the Member States of the Community, as presently constituted, which is covered by Community rules on fisheries, the following details are to be entered in the log-book immediately after the following events: 1. after each haul: 1.1. the quantity (in kilograms live-weight) of each species caught, 1.2. the date and the time of the haul, 1.3. the geographical position in which the catches were made, 1.4. the fishing method used; 2. after each transhipment to or from another vessel: 2.1. the indication 'received from' or 'transferred to', 2.2. the quantity (in kilograms live-weight) of each species transhipped, 2.3. the name, external identification letters and numbers of the vessel to or from which the transhipment occurred; 3. after each landing in a port of the Community: 3.1. name of the port, 3.2. the quantity (in kilograms live-weight) of each species landed; 4. after each transmission of information to the Commission of the European Communities: 4.1. date and time of the transmission, 4.2. type of message: IN, OUT, ICES, WKL or 2 WKL, 4.3. in the case of radio transmission: name of the radio station. ANNEX IV Fishing conditions for Swedish vessels in the waters falling under the sovereignty or within the juridiction of the current Member States (transmission of the informations) 1. The information to be transmitted to the Commission of the European Communities and the timetable for its transmission are as follows: 1.1. On each occassion the vessel enters the 200-nautical-mile zone off the coasts of the Member States of the Community as at present constituted which is covered by Community rules on fisheries: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species of fish in the hold; (c) the date and ICES division within which the master intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one communication shall suffice on first entry. 1.2. On each occasion the vessel leaves the zone referred to under 1.1: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) on each species of fish in the hold; (c) the quantity (in kilograms live-weight) of each species caught since the previous message; (d) the ICES division in which the catches were taken; (e) the quantity (in kilograms live-weight) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made; (f) the quantity (in kilograms live-weight) of each species landed in a port of the Community since the vessel entered the zone. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one single communication on the last exit will be sufficient. 1.3. At three-day intervals, commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel, and at weekly intervals, commencing on the seventh day after the vessel first enters the zones referred to under 1.1 when fishing for all species other than herring and mackerel: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species caught since the previous message; (c) the ICES division in which the catches were made. 1.4. On each occasion the vessel moves from one ICES division to another: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species caught since the previous message; (c) the ICES division in which the catches have been taken. 1.5. (a) The name, call sign, external identification letters and numbers of the vessel and the name of its master; (b) the serial number of the message for the voyage concerned; (c) identification of the type of message; (d) the date, the time and the geographical position of the vessel. 2.1. The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4. 2.2. If it is imposible for reasons of force majeure for the message to be transmitted by the vessel, it may be tansmitted on the vessel's behalf by another vessel. "" ID="1">3.> ID="2">Name of the radio station> ID="3">Call sign of the radio station"> ID="2">Blaavand> ID="3">OXB"> ID="2">Norddeich> ID="3">DAF DAK"> ID="3">DAH DAL"> ID="3">DAI DAM"> ID="3">DAJ DAN"> ID="2">Scheveningen> ID="3">PCH"> ID="2">Oostende> ID="3">OST"> ID="2">North Foreland> ID="3">GNF"> ID="2">Humber> ID="3">GKZ"> ID="2">Cullercoats> ID="3">GCC"> ID="2">Wick> ID="3">GKR"> ID="2">Portpatrick> ID="3">GPK"> ID="2">Anglesey> ID="3">GLV"> ID="2">Ilfracombe> ID="3">GIL"> ID="2">Niton> ID="3">GNI"> ID="2">Stonehaven> ID="3">GND"> ID="2">Portishead> ID="3">GKA"> ID="3">GKB"> ID="3">GKC"> ID="2">Land's End> ID="3">GLD"> ID="2">Valentia> ID="3">EJK"> ID="2">Malin Head> ID="3">EJM"> ID="2">Boulogne> ID="3">FFB"> ID="2">Brest> ID="3">FFU"> ID="2">Saint-Nazaire> ID="3">FFO"> ID="2">Bordeaux-Arcachon> ID="3">FFC"> ID="2">Stockholm> ID="3">SOJ"> ID="2">Goeteborg> ID="3">SOG"> ID="2">Roenne> ID="3">OYE."> 4. Form of the communications The information specified under point 1 shall contain the following particulars, which shall be given in the following order: - name of vessel, - call sign, - external identification letters and numbers, - serial number of the message for the voyage in question, - indication of the type of message according to the following code: (i) message when entering one of the zones referred to under 1.1: 'IN', (ii) message when leaving one of the zones referred to under 1.1: 'OUT', (iii) message when moving from one ICES division to another: 'ICES', (iv) weekly message 'WKL', (v) three-day message: '2 WKL', - the date, the time and the geographical position, - the ICES division in which fishing is expected to commence, - the date on which fishing is expected to commence, - the quantity (in kilograms live-weight) of each species of fish in the hold using the code mentioned in point 5, - the quantity (in kilograms live-weight) of each species of fish caught since the previous message using the code mentioned in point 5, - the ICES divisions in which the catches were made, - the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the previous message, - the name and call sign of the vessel to and/or from wich the transfer was made, - the quantity (in kilograms live-weight) of each species landed in a port of the Community since the previous message, - the name of the master. 5. The code to be used to indicate the species on board in the form provided for in point 4 is as follows: "" ID="1">- PRA:> ID="2">Deep-water prawn (Pandalus borealis),"> ID="1">- HKE:> ID="2">Hake (Merluccius merluccius),"> ID="1">- GHL:> ID="2">Greenland halibut (Reinhardtius hippoglossoides),"> ID="1">- COD:> ID="2">Cod (Gadus morhua),"> ID="1">- HAD:> ID="2">Haddock (Melanogrammus aeglefinus),"> ID="1">- HAL:> ID="2">Halibut (Hippoglossus hippoglossus),"> ID="1">- MAC:> ID="2">Mackerel (Scomber scombrus),"> ID="1">- HOM:> ID="2">Horse-mackerel (Trachurus trachurus),"> ID="1">- RNG:> ID="2">Round-nose grenadier (Coryphaenoides rupestris),"> ID="1">- POK:> ID="2">Saithe (Pollachius virens),"> ID="1">- WHG:> ID="2">Whiting (Merlangus merlangus),"> ID="1">- HER:> ID="2">Herring (Clupea harengus),"> ID="1">- SAN:> ID="2">Sand-eel (Ammodytes spp.),"> ID="1">- SPR:> ID="2">Sprat (Clupea sprattus),"> ID="1">- PLE:> ID="2">Plaice (Pleuronectes platessa),"> ID="1">- NOP:> ID="2">Norway pout (Trisopterus esmarkii),"> ID="1">- LIN:> ID="2">Ling (Molva molva),"> ID="1">- PEZ:> ID="2">Shrimp (Penaeidae),"> ID="1">- ANE:> ID="2">Anchovy (Engraulis encrassicholus),"> ID="1">- RED:> ID="2">Redfish (Sebastes spp.),"> ID="1">- PLA:> ID="2">American plaice (Hypoglossoides platessoides),"> ID="1">- SQX:> ID="2">Squid (Illex),"> ID="1">- YEL:> ID="2">Yellowtail (Limanda ferruginea),"> ID="1">- WHB:> ID="2">Blue whiting (Gadus poutassou),"> ID="1">- TUN:> ID="2">Tuna (Thunnidae),"> ID="1">- BLI:> ID="2">Blue ling (Molva dypterygia),"> ID="1">- USK:> ID="2">Tusk (Brosme brosme),"> ID="1">- DGS:> ID="2">Dogfish (Squalus acanthias),"> ID="1">- BSK:> ID="2">Basking shark (Cetorinhus maximus),"> ID="1">- POR:> ID="2">Porbeagle (Lamma nasus),"> ID="1">- SQC:> ID="2">Common squid (Loligo spp.),"> ID="1">- POA:> ID="2">Ray's bream (Brama brama),"> ID="1">- PIL:> ID="2">Sardine (Sardina pilchardus),"> ID="1">- CSH:> ID="2">Common shrimp (Crangon crangon),"> ID="1">- LEZ:> ID="2">Megrim (Lepidorhombus spp.),"> ID="1">- MNZ:> ID="2">Angler/Monk (Lophius spp.),"> ID="1">- NEP:> ID="2">Norway lobster (Nephrops norvegicus),"> ID="1">- POL:> ID="2">Pollack (Pollachius pollachius),"> ID="1">- ARG:> ID="2">Silver smelt (Argentina sphyraena),"> ID="1">- SAL:> ID="2">Atlantic salmon (Salmo solar),"> ID="1">- OTH:> ID="2">Other."> ANNEX V Fishing by Community vessels in OEresund is authorized subject to the following conditions: 1. Up to the seven-metre depth mark, only the following are allowed: (a) fishing by net for herring; and (b) fishing by lines in the months of July to October inclusive. 2. Beyond a depth of seven metres, fishing by trawl or seine is prohibited south of a line from Ellekilde Hage to Lerberget. 3. Notwithstanding point 2, fishing is allowed on the Middelgrunden by 'agnvod' which does not measure more than 7,5 metres between 'armspidserne'. 4. North of the line referred to in point 2, fishing by trawl or Danish seine is allowed up to three nautical miles from the coastline.